                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 2/11/2020
 ------------------------------------------------------------- X
                                                               :
 LEONARDO OTERO, KATJA OTERO,                                  :
                                                               :
                                                               :
                                               Plaintiffs, :
                                                               :             1:19-cv-11706-GHW
                              -v-                              :
                                                               :                  ORDER
 JEWISH FAMILY AND CHILDREN’S                                  :
 SERVICE OF GREATER PHILADELPHIA, :
 et al,                                                        :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         As discussed during the February 11, 2020 telephone conference, Defendant’s motion to

dismiss and change venue is due by March 6, 2020; Plaintiffs’ opposition is due three weeks after the

date of service of Defendant’s motion; and Plaintiff’s reply, if any, is due one week after the date of

service of Defendant’s opposition. If Defendant instead chooses to answer the complaint, the

deadline by which it must do so is March 6, 2020.

         SO ORDERED.

Dated: February 11, 2020
New York, New York                                                 __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
